Supreme Court of Florida
                                   ____________

                                   No. SC17-873
                                   ____________

                             ROBERT D. MORRIS,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 26, 2018]



PER CURIAM.

      We have for review Robert D. Morris’s appeal of the circuit court’s order

denying Morris’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Morris’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Morris’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Morris responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Morris’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Morris is not entitled to relief. Morris

was sentenced to death following a jury’s recommendation for death by a vote of

eight to four, and his sentence of death became final in May 2002. Morris v.

State, 811 So. 2d 661, 664 (Fla. 2002). Thus, Hurst does not apply retroactively to

Morris’s sentence of death. See Hitchcock, 226 So. 3d at 217. Accordingly, we

affirm the denial of Morris’s motion.

      The Court having carefully considered all arguments raised by Morris, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Polk County,
     Donald G. Jacobsen, Judge - Case No. 531994CF003961A1XXXX

                                        -2-
James Viggiano, Jr., Capital Collateral Regional Counsel, Ann Marie Mirialakis,
and Ali Andrew Shakoor, Assistant Capital Collateral Regional Counsel, Middle
Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Scott A. Browne, Assistant Attorney
General, Tampa, Florida,

      for Appellee




                                      -3-